Citation Nr: 1015581	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 70 
percent for the service-connected posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969, including in the Republic of Vietnam.  He 
received a Purple Heart and the Combat Infantryman Badge for 
his service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a 50 percent evaluation, effective 
October 28, 2004.  

In August 2007, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the local VA office.  A 
transcript of the hearing has been associated with the claims 
file.  

In February 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  

The issues of (1) a higher initial evaluation in excess of 70 
percent, and (2) entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

The service-connected PTSD currently is shown to be 
productive of a disability picture that more nearly 
approximates occupational and social impairment with 
deficiencies in most areas.



CONCLUSION OF LAW

The criteria for assignment of an initial 70 percent 
evaluation, but not more, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.130 including the General Rating Formula for Mental 
Disorders (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board finds that no discussion of VA's duty 
to notify and assist is necessary because the Board is 
granting entitlement to a 70 percent rating and remanding 
whether a higher rating and/or a TDIU is warranted, the 
Veteran is not prejudiced.

The Veteran is contending an initial evaluation higher than 
50 percent is warranted.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1, et. al.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Given the nature of present claim for a higher 
initial evaluation, the Board has considered all evidence of 
severity since the effective date for the award of service 
connection for PTSD.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected PTSD, are assigned under the provisions of 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The rating criteria are as follows:

A rating of 10 percent is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
criteria.  Rather, the determination should be based on all 
of a Veteran's symptoms affecting his level of occupational 
and social impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436, 442-43 (2002).

For instance, the scores assigned under the Global Assessment 
of Functioning (GAF) scale are an important consideration.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
They reflect the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.  GAF scores between 61 and 70 reflect either some 
mild symptoms (e.g., depressed mood and mild insomnia); or 
some difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  By comparison, GAF scores 
between 51 and 60 reflect either moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks); or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers), and GAF scores between 41 and 50 reflect either 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting); or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).   See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, D.C., American 
Psychiatric Association, 1995.  

In the present case, the Board finds that the service-
connected disability picture more nearly resembles the 
criteria for assignment of an initial 70 percent evaluation.  

The pertinent evidence during the period of appellate review 
demonstrating the severity of the service-connected PTSD 
shows that the Veteran attended VA PTSD group therapy 
sessions from December 2004 to February 2005, he was 
generally noted to have little or no participation during the 
therapy sessions as he remained quiet.  On several occasions, 
it was noted that he was accompanied by a friend.  He stopped 
attending in February 2005 due to complaints that it made his 
symptoms worse.  

A January 2005 VA medication management note indicates that 
the Veteran complained of improved sleep and depression, 
which he rated as 3 out of 10 in severity over the prior two 
weeks.  He denied suicidal ideation and homicidal ideation.  
He attended group therapy, but he took 3 weeks off from work 
in the prior December because he did not want to be around 
anyone.  He had since returned to work.  On mental status 
examination, it was found that the Veteran was casually 
dressed with adequate grooming.  He described his mood as 
"pretty good"; affect was appropriate; thought process 
rational, goal directed, and without looseness of 
association; thought content was without auditory 
hallucinations or visual hallucination; and the Veteran 
denied paranoia.  The diagnosis was PTSD, and major 
depressive episode (MDE), mild.  A GAF score of 51 was 
assigned.  The Veteran's medication was continued without 
change.  

A January 2005 therapy treatment plan shows that the Veteran 
reported he could not do such activities as going fishing or 
to a ball game, going to parties, or spending time with 
friends, because he could not stand the people, the talk, and 
the noise.  He stated that he felt better alone, but did 
attend church with his wife.  He did not, however, talk to 
his wife very much.  Similarly, during outpatient treatment 
in February 2005, the Veteran indicated that he had been 
married to his wife for 32 years and that he worked as a 
housing inspector.  Otherwise, he had complaints of anxiety 
and depression, with some sleep problems but better.  His 
memory was improved with medication.  

Next, the record includes a VA chart showing that the Veteran 
was assigned a GAF score of 51 during the months from August 
2004 to January 2005.

In connection with his present claim, the Veteran underwent a 
PTSD examination in March 2005.  At the outset, the VA 
examiner noted that he had reviewed the Veteran's claims 
file.  The VA examiner also performed a clinical interview, 
during which the Veteran reported sleeping "fairly well."  
Yet, he also complained of continued nightmares and sweats.  
After waking up from a nightmare, according to the Veteran, 
it would be up to two hours before he could fall back to 
sleep.  His wife did not always sleep with him for this 
reason.  He also had complaints of intrusive thoughts and a 
feeling as if someone was "coming after him."  Moreover, he 
isolated himself by avoided crowds, restaurants, and shopping 
quickly in large stores.  Although he had been married to his 
wife for 21 years, they had been separated in the past.  He 
continued to work, but he would sometimes take off due to 
feeling crowded.  Otherwise, he only visited with a niece.  
On mental status examination, the VA examiner found the 
Veteran casually groomed, but quite dysphoric and with 
limited eye contact.  Speech was normal; mood depressed; 
affect appropriate.  The Veteran was fully oriented, and his 
thought processes and associations were logical and tight.  
His memory was grossly intact; he did not report 
hallucinations; and there was no evidence of delusions.  
Insight and judgment were adequate.  The Veteran endorsed 
suicidal ideation and homicidal ideation, but denied intent.  
Based on the results of the examination, the VA examiner 
diagnosed PTSD, chronic, and assigned a GAF score of 47.  The 
VA examiner noted that the Veteran was presently able to 
maintain employment.  

Following the March 2005 VA examination, the Veteran 
underwent an evaluation with a private psychologist in 
December 2005.  Similar to the symptoms he reported to the 
March 2005 VA examiner, the Veteran complained of nightmares, 
plus flashbacks involving panic attacks.  He was also 
socially isolated.  He explained that he avoided people, 
including his wife.  Other symptoms included depression, 
difficulty sleeping, loss of appetite, and loss of interest 
in daily grooming.  He also had suicidal ideation without 
intent.  He denied anxiety and symptoms of psychosis, but 
felt that his medication had not helped much.  On mental 
status examination, the psychologist found that the Veteran 
had adequate grooming, but he was depressed with flat affect.  
His thought process was normal.  Based on the evaluation, the 
psychologist diagnosed PTSD, assigned a GAF of 50, and 
increased the Veteran's medication.  

The record on appeal also contains private therapy progress 
notes from December 2005 to February 2007.  These show that 
the Veteran reported symptoms substantially the same as those 
he reported to the March 2005 VA examiner.  Of note, he 
complained of continued problems with anxiety and depression, 
plus continued stress in his marriage and problems with 
crowds.  He continuously reported making progress in managing 
his symptoms.  In fact, he reported a decrease in his 
symptoms in September 2006, and his therapist commented in 
February 2007 that although the Veteran had some PTSD 
symptoms, the symptoms were minimal and well-managed.  He 
denied suicidal ideation and homicidal ideation.  
Nonetheless, the progress notes demonstrate that his symptoms 
persisted.  GAF scores assigned ranging from 41 to 50 in 
December 2005; 51 to 60 from December 2005 through April 
2006; 61 to 70 in June 2006; then 51 to 60 from July 2006 to 
September 2006; 41 to 50 in October 2006; 51 to 60 from 
December 2006 to January 2007; and 61 to 70 in February 2007.

The record on appeal also includes an April 2006 letter from 
the Veteran's employer, who wrote that the Veteran did not 
associate with coworkers very frequently.  Rather, he mostly 
kept to himself in his office.  Also, he did not appear to 
enjoy his work, and he appeared to have a high degree of 
stress or depression.  

In August 2007, the Veteran testified in support of his claim 
at a Board hearing.  He explained that he had sleep problems 
due to nightmares, which occurred up to three nights per 
week.  Plus, he preferred to keep to himself, so his wife 
generally left him alone.  He also had panic attacks 2 to 3 
times per week, and he had had suicidal ideation "a lot" 
and homicidal ideation at times.  Further, his wife would put 
out clothes for him to wear, but he generally found himself 
just lounging around in what he was already wearing.  
Otherwise, he had only one friend who would come by every so 
often. With regard to his employment, he explained that he 
had been employed part-time since the spring, but was 
previously employed full-time.  He felt he would need to 
leave his job shortly due to being unable to deal with new 
employees and due to feeling more irritable and less 
tolerant. 

In a March 2009 statement, a friend of the Veteran's wrote 
that he had known the Veteran since 1971, but the Veteran now 
was introverted and "someone that no one knows anymore."  

In connection with his present claim, the Veteran underwent a 
second VA PTSD examination in October 2009.  During the 
clinical interview, the Veteran reported to the VA examiner 
that he slept only 4 hours per night on average due to 
nightmares.  Also, he spent most days alone because he was 
happiest and best able to avoid thinking about Vietnam when 
alone.  If he needed to go out, he would mostly go at night, 
and he avoided eating in restaurants. He also had symptoms of 
hypervigilance and a startle response.  He described his 
relationship, including with his wife, his children, and his 
grandchildren, as "good."  He saw one grandchild 
frequently.  Otherwise, he had one friend whom he saw 
regularly.  The Veteran further reported to the October 2009 
VA examiner that he had quit his job in 2007, but his 
psychiatric symptoms did not prevent him from completing any 
activities of daily living (ADLs).  

On mental status examination, the October 2009 VA examiner 
found that the Veteran was casually groomed and cooperative, 
but with a slightly depressed mood.  Otherwise, his speech, 
thought processes and associations were normal, and there was 
no evidence of delusions or hallucinations.  His insight and 
judgment were "fair," and he denied suicidal ideation and 
homicidal ideation.  Based on the results of the examination, 
the VA examiner diagnosed PTSD, chronic, and assigned a GAF 
score of 47.  The VA examiner commented that the Veteran's 
symptoms were moderate in severity and had persisted for a 
number of years.  Also, according to the VA examiner, review 
of the Veteran's claims file, including the private therapy 
notes (cited above) showed that the Veteran's functioning was 
consistent with the March 2005 VA examiner's assessment, 
except that the Veteran was now unemployed.  With regard to 
his occupational impairment, the VA examiner determined that 
the Veteran's PTSD symptoms, especially his isolation, 
irritability, and sleep disturbance, would likely impact some 
employment options, but the Veteran would be able to maintain 
gainful employment in other employment situations.  The VA 
examiner also found that the Veteran's social functioning was 
"somewhat impacted."  

In summary, the evidence of record demonstrates that the 
Veteran's service-connected PTSD symptomatology more nearly 
approximates occupational and social impairment with 
deficiencies in most areas, which warrants a 70 percent 
rating.  First, the VA group therapy notes beginning with the 
December 2004 show that the Veteran has an inability to 
establish and effective relationships.  In fact, the reported 
during his October 2009 VA examination that he only had one 
friend.  Although he had been married for over thirty years 
and described his relationship with his family as "good" in 
October 2009, he consistently reported that he preferred to 
spend time alone.  Moreover, during the March 2005 VA 
examination and during his August 2007 Board hearing, he 
complained of some suicidal ideation and homicidal ideation.  
The VA examinations also show that the Veteran had some 
neglect of personal appearance and hygiene.  During his Board 
hearing, he testified that he usually found himself wearing 
what he already had on, rather than change into clothes his 
wife laid out for him.  

The Board also finds the GAF scores assigned during the 
period of appellate review highly persuasive.  Although the 
private therapy notes from December 2005 to February 2007 
show GAF scores as high as 61 to 70, the VA examiners both 
assigned a GAF score of 47 and the private psychologist in 
December 2005 assigned a GAF score of 50.  GAF scores in this 
range reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or any 
serious impairment in social, occupational, or school 
functioning.  See Quick Reference, supra, pg. 46-47.  

In conclusion, the Board finds that an initial 70 percent, 
but not higher, evaluation is warranted for the service-
connected PTSD.  "Staged ratings" are not warranted because 
the schedular criteria for a 70 percent evaluation were met 
during the entire period under appellate review.  See Hart, 
21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  The 
Board will defer consideration of whether the next higher, 
100 percent, evaluation is warranted, as that claim is being 
remanded for consideration with the intertwined issue of 
entitlement to a TDIU.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Because the Board is remanding the issues of entitlement to 
an evaluation higher than 70 percent and entitlement to a 
TDIU, the Board will defer consideration of whether remand 
for consideration of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1), is appropriate.  




ORDER

An initial 70 percent evaluation, but not higher, for the 
service-connected PTSD is granted, subject to the regulations 
governing the payment of VA monetary benefits.


REMAND

Upon review, the Board finds that the Veteran has raised an 
informal claim for a TDIU, which must be remanded for further 
development and adjudication.  

A claim for a TDIU is generally not a freestanding claim; 
rather, it is a claim for an increased rating (a total rating 
based on individual unemployability) for the underlying 
disability(ies).  The claim may be expressly raised (e.g., by 
filing a VA Form 21-8940) or "reasonably raised by the 
record," and the claim may be filed as a component of the 
initial claim or as a claim for an increase rating for a 
service-connected disability.  The VCAA's duties to notify 
and assist apply to the latter.  If a Veteran asserts 
entitlement to a TDIU during adjudication of the issue of 
entitlement to service connection or during the appeal of the 
initial evaluation assigned, the issue is part of the 
underlying claim for an increased initial evaluation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Once a Veteran makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, an informal claim for a TDIU is raised.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 
C.F.R. § 3.155.  

Here, the Veteran testified during his August 2007 Board 
hearing that he was seeking a 100 percent rating for the 
service-connected PTSD.  He also wrote in a statement 
received by the Board in February 2010 that he had been 
awarded Social Security Administration (SSA) disability 
benefits due to his PTSD.  In other words, he has indicated 
that he is seeking a 100 percent and submitted evidence of 
unemployability.  Therefore, he has raised an informal claim 
for a TDIU.  Because he raised the issue in connection with 
his claim for a higher initial rating for the service-
connected PTSD, the issues are intertwined and must be 
jointly remanded.  Henderson v. West, 12 Vet. App. 11, 20 
(1998) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined).  

Remand is also necessary to obtain the Veteran's SSA records.  
SSA records are relevant, and VA must obtain the SSA records, 
if either (1) there is an SSA decision pertaining to a 
medical condition related to the one for which the Veteran is 
seeking service connection or (2) there are specific 
allegations "giv[ing] rise to a reasonable belief" that the 
SSA records may pertain to the claimed disability.  See Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying 
that VA's duty to assist applies only to records relevant to 
a Veteran's present claim).  Here, the Veteran specifically 
wrote in his February 2010 statement that he receives SSA 
disability benefits due to his PTSD.  Accordingly, the SSA 
records are relevant to the remanded claims and must be 
obtained.  

In addition, as noted by the Board in the introduction to the 
February 2008 remand, during his August 2007, Board hearing, 
the Veteran raised a claim of entitlement to service 
connection for tinnitus.  The Board referred that claim to 
the RO for appropriate development.  To date, no action has 
been taken with respect to the claim.  In light of Rice, 
however, the Board finds that this issue must be remanded for 
further development because the resolution of the tinnitus 
claim might impact the Board's adjudication of the TDIU 
claim.  See Henderson.

Accordingly, the case is REMANDED for the following action:

1.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  

The RO should also take appropriate steps 
to contact the SSA and attempt to obtain 
any records pertinent to the Veteran's 
award or denial of Social Security 
disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized 
in rendering the decision.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, onset and 
etiology of his tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should comment on the 
Veteran's report as to the onset of his 
tinnitus and, in light of  his combat 
service, opine as to whether it is at 
least as likely as not that his tinnitus 
is related to or had its onset during 
service, and particularly, to any in-
service acoustic trauma.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

3.  The RO should schedule the Veteran for 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
The examiner should opine as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as 
not that his service-connected 
disabilities, and in particular, his PTSD, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.  

4.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should adjudicate whether 
service connection is warranted for 
tinnitus.  Then the RO should readjudicate 
the remanded claims in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


